  Case: 3:17-cv-50107 Document #: 177 Filed: 01/25/19 Page 1 of 1 PageID #:4541




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

City of Rockford, et al.,                          )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )             Case No: 17 C 50107
                                                   )
Mallinckrodt ARD, Inc., et al.,                    )
                                                   )
                Defendants.                        )             Judge Frederick J. Kapala


                                              ORDER
For the reasons stated in the Memorandum Opinion and Order dated 1/25/2019, defendants’
motions to dismiss [99] [104] are granted in part and denied in part. Count XIV is dismissed with
prejudice. Counts I through V, IX through XIII, and XV are dismissed without prejudice. The
court denies defendants’ motions to dismiss Counts VI, VII, and VIII with respect to Rockford.
Counts VI, VII, and VIII are dismissed without prejudice with respect to Acument. The court
grants plaintiffs leave to replead within 45 days of the date of this order to correct the deficiencies
as noted in the opinion.


Date: 1/25/2019                                        ENTER:

                                                       _________________________
                                                       FREDERICK J. KAPALA
                                                       District Judge
